DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 and 16-20 are objected to because of the following informalities: the abbreviations PDU, S-NSSAI, IP, DNN and QoS as used in the cited claims need to be fully defined at least once.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-5, 8-12, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature 3GPP TS 23.502v15.4.0 Procedure for the 5G System, 346 pages (D1 hereinafter) in view of non-patent literature 3GPP TS 24.501v15.1.0 Non-Access-Stratum (NAS) Protocol for 5G System, 398 pages (D2 hereinafter).
Here is how the references teach the claims.
Regarding claim 1, D1 discloses a method (The present document defines the Stage 2 procedures and Network Function Services for the 5G system architecture which is 
receiving, by a policy control function (PCF) from an application function (AF) (The PCF performs a PCF initiated SM Policy Association Modification procedure as defined in clause 4.16.5.2 to notify SMF about the modification of policies. This may e.g.; have been triggered by a policy decision or upon AF requests, e.g. Application Function influence on traffic routing as described in step 5 in clause 4.3.6.2.; see D1, page 82, eighth paragraph), a first message comprising:
an always-on PDU session requested indication (If the UE requests to establish always-on PDU session, the UE includes an Always-on PDU Session Requested indication in the PDU Session Establishment Request message; D1, page 64, second to last paragraph);
an identity of a wireless device (Figure 4.3.6.4-1: Handling an AF request targeting an individual UE address to the relevant PCF; see D1, page 108, section 4.3.6.4, Fig. 4.3.6.4-1); and
application service information (The PDU Session Establishment Request includes a PDU session ID, Requested PDU Session Type, a Requested SSC mode, 5GSM Capability PCO, SM PDU DN Request Container, Number Of Packet Filters, and optionally Always-on PDU Session Requested; see D1, page 64, third paragraph); … and
sending, by the PCF to a session management function (SMF), at least one policy and charging rule for the always-on PDU Session (Based on operator policies, if the trigger 
Regarding claim 4, D1 discloses further comprising mapping, by the PCF, the application service information to an always-on PDU session based on network slice information (If the AF interacts with PCF via the NEF, the NEF performs the following mappings where needed: 
- Map the AF-Service-Identifier into DNN and S-NSSAI combination, determined by local configuration. 
- Map the AF-Service-Identifier into a list of DNAI(s) and Routing Profile ID(s) determined by local configuration; see D1, page 105 third paragraph.), wherein the network slice information comprises S-NSSAI or S-NSSAI associated network slice instance identifier (Requested NSSAI indicates the Network Slice Selection Assistance Information (as defined in clause 5.15 of TS 23.501 [2])” and page 20 step 3, “Mapping of Requested NSSAI is provided only if available; see page 20, sixth paragraph).
Regarding claim 5, D1 discloses further comprising mapping, by the PCF, the application service information to an always-on PDU session based on the identity of the wireless device (When the UE is performing an Initial Registration the UE shall indicate its UE identity in the Registration Request message; see D1 page 19, step 1), wherein the identity of the wireless device comprises subscriber permanent identifier (The PCF(s) that have subscribed to modifications of AF requests (Data Set = Application Data; Data Subset = AF traffic influence request information, Data Key = S-NSSAI and DNN and/or Internal Group Identifier or SUPI) receive(s) a Nudr_DM_Notify notification of data change from the UDR; see D1, page 106, step 4).
Regarding claim 8, D1 discloses further comprising mapping, by the PCF, the application service information to an always-on PDU session based on IP filter information (The NEF interacts with the PCF by triggering a Npcf_PolicyAuthorization_Create request message and provides IP filter information, sponsored data connectivity information (as defined in TS 23.203 [24]), Reference ID (if received from the AF) and Sponsoring Status (if received from the AF) to the PCF; see D1 page 225, step 3).
Regarding claim 9, D1 discloses wherein the first message further comprises an DNN (The UE may provide either the LADN DNN(s) or an Indication Of Requesting LADN Information as described in TS 23.501 [2] clause 5.6.5; see D1, page 20 fourth paragraph).
Regarding claim 10, D1 discloses wherein the first message further comprises at least one S-NSSAI or at least one S-NSSAI associated network slice instance identifier (New AMF to UE: Registration Accept (5G-GUTI, Registration Area, Mobility restrictions, PDU Session status, Allowed NSSAI, [Mapping Of Allowed NSSAI], [Configured NSSAI for the Serving PLMN], [Mapping Of Configured NSSAI], [rejected S-NSSAIs], Periodic Registration Update timer, LADN Information and accepted MICO mode, IMS Voice over PS session supported Indication, Emergency Service Support indicator, Accepted DRX parameters, Network support of Interworking without N26, Access Stratum Connection Establishment NSSAI Inclusion Mode, Network Slicing Subscription Change Indication, Operator-defined access category definitions). The Allowed NSSAI for the Access Type for the UE is included in the N2 message carrying the Registration Accept message; see D1, page 25 step 21).
Regarding claim 11, D1 discloses wherein the application service information comprises an information element indicating IP filter information to identity a service data flow (NEF service operations information flow; see D1, page 223 section 4.15.6.2. Also see page 225, step 3, “The NEF interacts with the PCF by triggering a Npcf_PolicyAuthorization_Create request message and provides IP filter information, sponsored data connectivity information (as defined in TS 23.203 [24]), Reference ID (if received from the AF) and Sponsoring Status (if received from the AF) to the PCF”).
Regarding claim 14, D1 discloses wherein the application service information comprises an information element indicating an application identifier to identify an application or service (Npcf_PolicyAuthorization_Create service operation: ... UE identity if available, DNN if available, S-NSSAI if available, Media type, Media format, bandwidth requirements, sponsored data connectivity if applicable, flow description, Application identifier or traffic filtering information , AF Communication Service Identifier; see D1, page 287, section 5.2.5.3.2).
Regarding claim 15, D1 discloses wherein the identity of the wireless device comprises at least one of:
an information element indicating a subscription permanent identifier (SUPI);
an information element indicating a permanent equipment identifier (PEI); or
an information element indicating a genetic public subscription identifier (GPSI) (For an Emergency Registration, if the UE identifies itself with a 5G-GUTI that is not known to the AMF, steps 4 and 5 are skipped and the AMF immediately requests the SUPI from the UE. If the UE identifies itself with PEI, the SUPI request shall be skipped. Allowing 
Regarding claim 16, D1 discloses further comprising receiving, by the PCF from a SMF, a third message comprising an always-on PDU session requested indication for at least one packet data unit (PDU) session (If the PDU Session Modification was requested by the UE to modify a PDU Session to an always-on PDU Session, the SMF shall include an Always-on PDU Session Granted indication in the PDU Session Modification Command to indicate whether the PDU Session is to be changed to an always-on PDU Session or not via the Always-on PDU Session Granted indication in the PDU Session Modification Command; see D1, page 83 step 3a).
Regarding claim 19, D1 discloses a method (The present document defines the Stage 2 procedures and Network Function Services for the 5G system architecture which is described in the TS 23.501 [2] and for the policy and charging control framework which is described in TS 23.503 [20]; see D1, page 14 section 1) comprising:
receiving, by a policy control function (PCP) from an application function (AF) (The PCF performs a PCF initiated SM Policy Association Modification procedure as defined in clause 4.16.5.2 to notify SMF about the modification of policies. This may e.g.; have been triggered by a policy decision or upon AF requests, e.g. Application Function influence on traffic routing as described in step 5 in clause 4.3.6.2.; see D1, page 82, eighth paragraph), a first message comprising:
an always-on PDU session requested indication (If the UE requests to establish always-on PDU session, the UE includes an Always-on PDU Session Requested indication in 
an identity of a wireless device (Figure 4.3.6.4-1: Handling an AF request targeting an individual UE address to the relevant PCF; see D1, page 108, section 4.3.6.4, Fig. 4.3.6.4-1); and
application service information (The PDU Session Establishment Request includes a PDU session ID, Requested PDU Session Type, a Requested SSC mode, 5GSM Capability PCO, SM PDU DN Request Container, Number Of Packet Filters, and optionally Always-on PDU Session Requested; see D1, page 64, third paragraph); … determining, by the PCP based on the application service information, at least one policy and charging rule for the always-on PDU Session (If an Always-on PDU Session Granted indication was provided by the H-SMF to indicate that the PDU Session is to be changed to an always-on PDU Session, the V-SMF decides whether to accept or reject the request from the H-SMF based on local policies; see D1, page 86, steps 3a-3b); and
sending, by the PCP to a session management function (SMF), a second message comprising the at least one policy and charging rule (Based on operator policies, if the trigger for the SMF to enable the pause of charging is met, the SMF shall pause the charging; see D1, page 116, section 4.4.4, fifth paragraph).
Regarding claim 20, D1 discloses a method (The present document defines the Stage 2 procedures and Network Function Services for the 5G system architecture which is described in the TS 23.501 [2] and for the policy and charging control framework which is described in TS 23.503 [20]; see D1, page 14 section 1) comprising:

an always-on PDU session request indication (If the UE requests to establish always-on PDU session, the UE includes an Always-on PDU Session Requested indication in the PDU Session Establishment Request message; D1, page 64, second to last paragraph);
an identity of a wireless device (Figure 4.3.6.4-1: Handling an AF request targeting an individual UE address to the relevant PCF; see D1, page 108, section 4.3.6.4, Fig. 4.3.6.4-1); and
at least one policy and charging rule (When receiving the request from step2, the PCF finds the PCC Rules that require an AF to be notified and removes PCC Rules for the PDU Session; see D1, page 237 step 3);
determining, by the SMF, creation of an always-on PDU session based on the first message (If the PDU Session being established was requested to be an always-on PDU Session, the SMF shall indicate whether the request is accepted by including an Always-on PDU Session, Granted indication in the PDU Session Establishment Accept message; see 3GPP TS 23.502v15.4, page 69 step 11);
sending, by the SMF to the wireless device via an access and mobility management function (AMF) (The N1 SM container contains the PDU Session Establishment Accept that the AMF shall provide to the UE; see TS 23.502v15.4.0, page 69 step 11), a 
receiving, by the SMF from the wireless device, a third message requesting establishment of the always-on PDU session (If the PDU Session Modification was requested by the UE to modify a PDU Session to an always-on PDU Session, the SMF shall include an Always-on PDU Session Granted indication in the PDU Session Modification Command to indicate whether the PDU Session is to be changed to an always-on PDU Session or not via the Always-on PDU Session Granted indication in the PDU Session Modification Command; see D1, page 83 step 3a).
D1 does not explicitly discloses the following features.
Regarding claim 1, mapping, by the PCF based on the first message, the application service information to an always-on PDU Session for the wireless device;
Regarding claim 12, wherein the application service information comprises an information element indicating a media type.
Regarding claim 19, mapping, by the PCP based on the first message, the application service information to an always-on PDU Session for the wireless device;
Regarding claim 20, the second message comprising the always-on PDU session request indication and the identity of a wireless device;

Regarding claim 1, mapping, by the PCF based on the first message, the application service information to an always-on PDU Session for the wireless device (If the UE has one or more active always-on PDU sessions and the user-plane resources for these PDU sessions are not established, the UE shall include the Uplink data status IE in the SERVICE REQUEST message and indicate that the UE has pending user data to be sent for those PDU sessions; see D2, page 162, second to last paragraph);
Regarding claim 12, wherein the application service information comprises an information element indicating a media type (The purpose of the NAS transport procedures is to provide a transport of payload between the UE and the AMF. The type of the payload is identified by the Payload container type IE; see D2, page 108, section 5.4.5.1).
Regarding claim 19, mapping, by the PCP based on the first message, the application service information to an always-on PDU Session for the wireless device (If the UE has one or more active always-on PDU sessions and the user-plane resources for these PDU sessions are not established, the UE shall include the Uplink data status IE in the SERVICE REQUEST message and indicate that the UE has pending user data to be sent for those PDU sessions; see D2, page 162, second to last paragraph);
Regarding claim 20, the second message comprising the always-on PDU session request indication and the identity of a wireless device (Always-on PDU session 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of D2 regarding  5G system session management protocol for handling of 5G system PDU sessions into the method related to policy and charging control frame work of D1. The motivation to do so is to support a UE to request a PDU session to be established as an always-on PDU session based on indication from upper layers (see D2, page 21, fourth paragraph).

Claims 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature 3GPP TS 23.502v15.4.0 Procedure for the 5G System, 346 pages (D1 hereinafter) in view of non-patent literature 3GPP TS 24.501v15.1.0 Non-Access-Stratum (NAS) Protocol for 5G System, 398 pages (D2 hereinafter), as applied to the claims above and further in view Kim et al., US 2020/0099750 A1 (Kim hereinafter).
Here is how the references teach the claims.
Regarding claims 2-3 and 6, D1 and D2 disclose the method of claim 1. D1 and D2 do not explicitly disclose the following features.
Regarding claim 2, further comprising mapping, by the PCF, the application service information to an always-on PDU session based on a QoS of the application service information from the AF or a QoS supported by an always-on PDU session.
Regarding claim 3, further comprising mapping, by the PCF, the application service information to an always-on PDU session if the QoS of the application service information is supported by an always-on PDU session.
Regarding claim 6, further comprising mapping, by the PCF, the application service information to an always-on PDU session based on a UE IP address, wherein the UE IP address comprises UE IPv4 address or UE IPv6 network prefix.
In the same field of endeavor (e.g., communication system) Kim discloses a method related to creating a session to support next generation mobile communication system that comprises the following features. 
Regarding claim 2, further comprising mapping, by the PCF, the application service information to an always-on PDU session based on a QoS of the application service information from the AF or a QoS supported by an always-on PDU session (Policy and Charging Rule Function (PCRF): A node in the EPS network, which performs a policy decision for dynamically applying a QoS and charging policies differentiated for each service flow; see Kim, paragraph [0115]. Also see paragraph [0066], “The determining a session which needs to be always-on or always-connected may be performed on the basis of one or more of the UE type, preconfigured information, and policy information of a service provider”).
Regarding claim 3, further comprising mapping, by the PCF, the application service information to an always-on PDU session if the QoS of the application service information is supported by an always-on PDU session (request may also be delivered to the PCF entity, which requests to determine whether to create a session needed to be always-on or always-connected for the UE. Also, information needed to make a 
Regarding claim 6, further comprising mapping, by the PCF, the application service information to an always-on PDU session based on a UE IP address, wherein the UE IP address comprises UE IPv4 address or UE IPv6 network prefix (The connectivity request message may include session type information indicating whether the UE requests an IP session or a non-IP session. Also, the connectivity request message may include information indicating whether an always-on or always-connected session is needed; see Kim, paragraph [0151]. Also see paragraph [0034], “The Packet Data Convergence Protocol (PDCP) layer of the second layer performs a header compression function for reducing the size of an IP packet header containing control information that is relatively large in size and unnecessary in order to efficiently transmit an IP packet, such as IPv4 or IPv6, in a radio section having a small bandwidth when transmitting the IP packet”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Kim regarding creating a session to support next generation mobile communication system into the method related to policy and charging control frame work of D1 and D2. The motivation .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature 3GPP TS 23.502v15.4.0 Procedure for the 5G System, 346 pages (D1 hereinafter) in view of non-patent literature 3GPP TS 24.501v15.1.0 Non-Access-Stratum (NAS) Protocol for 5G System, 398 pages (D2 hereinafter), as applied to the claims above and further in view Ryu, US 2019/0364541 A1 (Ryu hereinafter).
Here is how the references teach the claims.
Regarding claim 7, D1 and D2 disclose the method of claim 1. D1 and D2 do not explicitly disclose further comprising mapping, by the PCF, the application service information to an always-on PDU session based on DNN. In the same field of endeavor (e.g., communication system) Ryu discloses a method related to selecting a resource operation/usage scheme preferred by a user that comprises further comprising mapping, by the PCF (The UE may receive a UE policy, and the UE policy may correspond to information about which application is mapped to a certain DNN and/or a certain S-NSSAI; see Ryu, paragraph [0453]), the application service information to an always-on PDU session based on DNN (the SM (or SMF) may select a session pre-setup (i.e., always-on PDU session) scheme for previously (e.g., before the connection of the UE) setting up (thus, performing handover) a session, and/or may apply a highest QoS level per service/slice; see Ryu, paragraph [0442]. Also see paragraph [0285], “To this end, the SMF obtains SMF level subscription data from an UDM. Such data may indicate the allowed PDU session type per DNN”).
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature 3GPP TS 23.502v15.4.0 Procedure for the 5G System, 346 pages (D1 hereinafter) in view of non-patent literature 3GPP TS 24.501v15.1.0 Non-Access-Stratum (NAS) Protocol for 5G System, 398 pages (D2 hereinafter), as applied to the claims above and further in view of disclosed prior art Amini et al., US 6,854,014 B1 (Amini hereinafter).
Here is how the references teach the claims.
Regarding claim 13, D1 and D2 disclose the method of claim 1. D1 and D2 do not explicitly disclose further comprising wherein the application service information comprises an information element indicating an information element indicating a media or an application bandwidth requirement for QoS control. In the same field of endeavor (e.g., communication system) Amini disclose an accounting architecture for an IP centric distributed network that comprises wherein the application service information comprises an information element indicating an information element indicating a media or an application bandwidth requirement for QoS control (This scenario demonstrates the accounting activities on a service session invocation where the service is provided 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Amini regarding accounting architecture for an IP centric distributed network into the method related to policy and charging control frame work of D1 and D2. The motivation to do so is to support a flexible accounting management system to capture various metrics for usage from which each service provider can accommodate their billing strategies (see Amini, col. 1, lines 18-20 and 55-59).

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/13/2021